 



Exhibit 10.2
Dot Hill Systems Corp.
2006 Executive Compensation Plan
Eligibility: Dana Kammersgard, Patrick Collins, Preston Romm, Philip Davis and
James Kuenzel are eligible to participate in the plan.
2006 Base Annual Salary: The 2006 base annual salaries for each of the
participants, effective January 1, 2006, are as set forth in the following
table:

              2006 Name   Base Salary
Dana Kammersgard
  $ 367,500  
Patrick Collins
  $ 350,000  
Preston Romm
  $ 259,350  
Philip Davis
  $ 242,000  
James Kuenzel
  $ 225,000  

Maximum Bonus Potential: Assuming all corporate goals set by our Board of
Directors are met at the 100% level, the maximum bonus target for the
participants (expressed as a percentage of such participant’s annual salary) is
as set forth in the following table:

              2006     Bonus Name   Target
Dana Kammersgard
    80 %
Patrick Collins
    70 %
Preston Romm
    60 %
Philip Davis
    50 %
James Kuenzel
    40 %

Calculation of Incentive Cash Bonus Amounts: The incentive cash payout under the
plan is calculated based on Dot Hill’s achievement of quarterly management
business objectives, annual financial results relating to revenue and operating
income, and revenues associated with a certain customer. These three goals are
given a weighting of 40%, 50% and 10%, respectively. At the beginning of the
2007 calendar year, our Compensation Committee reviews the achievement of each
goal and then calculates the appropriate payout for each individual based upon
the level of achievement for each goal and their respective weightings, and the
maximum bonus target for each individual. Participants must be employed with Dot
Hill on the day that bonuses are paid in order to be eligible for a bonus.
Disclaimer: Dot Hill reserves the right to modify the 2006 Executive
Compensation Plan at any time or to declare special incentive bonus payouts in
addition to payouts described in the 2006 Executive Compensation Plan.

 